Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147584 & (16)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147584
                                                                   COA: 312923
                                                                   Genesee CC: 10-027277-FH
  DAVID KELLY HUTCHESON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to appeal is treated as a motion to file a
  supplemental brief in support of the application for leave to appeal, and it is GRANTED.
  The application for leave to appeal the July 17, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         p1118
                                                                              Clerk